Citation Nr: 1003584	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an effective date earlier than November 1, 
2000 for the award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

2. Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 70 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Procedural history

On December 23, 1998, the Veteran filed a claim of 
entitlement to service connection for PTSD.  In a January 
2001 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating therefor, effective 
December 23, 1998.  In June 2001, the Veteran, through 
counsel, disagreed with the assigned disability rating.  The 
Veteran also filed a claim of entitlement to TDIU.

In a May 2002 rating decision, the RO increased the rating 
for PTSD to 70 percent, effective December 23, 1998; and 
awarded TDIU, effective as of November 1, 2000.  In April 
2003, the Veteran indicated disagreement with the 70 percent 
rating for PTSD and with the November 1, 2000 effective date 
for the award of TDIU.  He was thereafter furnished, in April 
2004, with a statement of the case (SOC) that pertained only 
to the claim of entitlement to an earlier effective date for 
the award of TDIU.  He perfected his appeal as to the earlier 
effective date issue by submitting a substantive appeal in 
May 2004.

In January 2006, the Board denied the Veteran's claim for an 
effective date earlier than November 1, 2000 for the award of 
TDIU; and remanded the issue of entitlement to an initial 
evaluation in excess of 70 percent for service-connected PTSD 
to the RO for preparation of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued].

The Veteran appealed the January 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2009, a three judge panel of the Court 
rendered a decision which vacated the TDIU earlier effective 
date claim and remanded the case to the Board.  The Court 
stated, in essence, the Board erred in its January 2006 
decision because it did not remand the effective date issue 
along with the increased rating claim. 

Meanwhile, the RO provided the Veteran a SOC concerning his 
claim for an initial rating in excess of 70 percent for the 
service-connected PTSD in April 2006, and the Veteran 
perfected an appeal as to that issue by filing a VA Form 9 in 
June 2006.  That issue was returned to the Board and was 
denied in a March 16, 2009 Board decision.  

Due to the May 2009 Court decision, in September 2009 the 
Board vacated its March 2009 decision which denied an 
increased rating for PTSD. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center.  VA will notify the Veteran if further 
action on his part is required.


REMAND

As was alluded to in the Introduction, the Board's January 
2006 decision denying the Veteran's claim for an effective 
date earlier than November 1, 2000 for the award of TDIU was 
vacated and remanded by the Court in May 2009.  

In essence, the Court determined the Veteran's TDIU claim was 
part and parcel of the PTSD claim.  The Court further noted 
that the Veteran submitted evidence of unemployability at the 
time he appealed the initial disability rating assigned for 
PTSD.  The Veteran submitted evidence of unemployability in 
June 2001, before the expiration of the one year period as 
set forth in 38 C.F.R. § 3.156(b) and 38 U.S.C.A. 
§ 7105(b)(1).  Thus, the Veteran's submission of evidence of 
his employability based on PTSD within the one year period 
was as a matter of law new and material evidence under 
38 C.F.R. § 3.156(b).  The Court stated that the Board should 
have treated the evidence as if it had been submitted with 
the Veteran's December 1998 claim for compensation for PTSD.  

Significantly, the Court determined that it was error for the 
Board not to remand the issue of an earlier effective date 
for TDIU along with the issue of an increased rating for 
PTSD.     

Based on the Court's decision, the Board has vacated its 
March 2009 decision concerning the PTSD increased rating 
claim.  

The Board believes that in fairness to the Veteran, and in 
compliance with the Court's instructions, both issues should 
be readjudicated by the agency of original jurisdiction.  On 
remand, the Veteran should be instructed to submit all 
evidence of his unemployability, to include evidence of when 
entitlement arose. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should notify the Veteran through 
his attorney to submit evidence 
concerning the Veteran's 
unemployability, to include evidence 
showing when he became unemployable due 
to service-connected disability.  In 
addition, the Veteran should be asked 
to submit any recent medical 
examination and treatment reports 
pertaining to his service-connected 
PTSD.  Any such evidence which is 
obtained should be associated with the 
Veteran's VA claims folder.  

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should review the record 
and readjudicate the issues on appeal.  
If either decision remains unfavorable 
to the Veteran, a supplemental 
statement of the case (SSOC) should be 
prepared.  The Veteran and his attorney 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



